 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DO’ fe
ED: | | - Z2O77!
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 11-29-11
X
18-CV-8500 (RWL)
PEEQ IMAGING, LLC
Plaintiff, :
ORDER
- against -
NATIONAL COMMUNICATIONS GROUP, :
Defendant(s).
X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Counsel for Defendant has moved to withdraw as counsel for Defendant.
According to Defense Counsel, Defendant, by its President, has directed Defense Counsel
in writing to take no further action defending this case, and informed Defense Counsel that
Defendant is no longer an operating entity and has no funds available to continue

defending the litigation and to pay Defense Counsel.

The Court finds good cause for Defense Counsel’s withdrawal, which hereby is

granted.

Because it is a business entity, Defendant cannot appear in this litigation without
representation of counsel. Accordingly, by December 16, 2019, any new counsel for
Defendant shall make an appearance in the case. In the absence of any such appearance,

the Court will proceed to resolve the pending motion for summary judgment.

Defense Counsel must provide a copy of this Order to its clients President, Scott
May, no later than November 25, 2019, and shall file an affidavit of service of same no later

than November 26, 2019.
SO ORDERED.

ROBERT W. LEHRBURGER

UNITED STATES MAGISTRATE JUDGE

Dated: New York, New York
November 20, 2019

Copies transmitted this date
to all counsel of record via ECF.
